Appellant calls attention to the fact that under authority of McNeil v. State, 239 S.W. Rep., 954 and Guynes v. State, 242 S.W. Rep., 233, the judgment in the instant case should not have only been reversed, but the prosecution also ordered dismissed. The indictment having alleged the offense to have been committed at a date prior to the amendment of the Thirty-seventh Legislature becoming effective, and failing to negative the exceptions under the old statute, the indictment fails to charge an offense.
Appellant's motion is granted, and the prosecution ordered dismissed under the present indictment.
Dismissed.